Citation Nr: 0914069	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than June 7, 2007, 
for the award of nonservice-connected pension benefits.





REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Entitlement to pension benefits was last denied in a 
March 2006 rating decision.  The Veteran did not appeal the 
decision.

2.  The next time the Veteran submitted a claim for 
entitlement to pension benefits was on June 7, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 7, 2007, 
for the award of pension benefits have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R.  §§ 3.1, 3.155, 3.400 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A,  
5106, 5107, and 5126 (West 2002 & Supp. 2008) defines VA's 
duty to notify and assist the claimant in the development of 
a claim.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements require VA to notify the claimant of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  The U.S. Court of Appeals 
for the Federal Circuit and the  U.S. Court of Appeals for 
Veterans Claims have held that once a claim is granted, the 
claim is substantiated and additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, VCAA notice requirements are satisfied in the 
matter of an effective date claim flowing downstream from the 
appeal of a rating decision granting pension benefits.

VA provided the Veteran with adequate notice of how effective 
dates are assigned.  In the January 2009 supplemental 
statement of the case, the RO provided a detailed analysis 
for why the effective date of June 7, 2007, was assigned.  
The Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claim for an earlier 
effective date.  He has provided argument as to why he 
warrants an earlier effective date.  In sum, the Board finds 
no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this  
adjudication.

II.  Earlier effective date

The Veteran asserts that the effective date for the grant of 
pension benefits should go back to when he filed his initial 
claim for pension benefits back in 1984, since the evidence 
back then showed that he was 100 percent disabled, and he was 
receiving Social Security Administration disability benefits 
as of that time.  

The record reflects that the Veteran first filed a claim for 
pension benefits in November 1982.  In a November 1982 letter 
to the Veteran, VA requested he complete the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, so that VA could obtain medical records.  The Veteran did 
not respond to the letter.

In August 1984, the Veteran submitted a new claim for 
pension, which was denied in September 1984.  He was notified 
of that determination in October 1984.  That same month, he 
submitted a VA Form 21-527, Income-Net Worth and Employment 
Statement.  In November 1984, VA informed the Veteran that 
his claim had been denied because he had not submitted 
evidence that he had a chronic disability of such severity as 
to be permanently and totally disabling and preventing all 
forms of substantially gainful employment.  He was told he 
would need to submit new and material evidence to reopen the 
claim.  The Veteran did not respond to this letter.

In April 1993, the Veteran submitted a new claim for pension, 
which was denied in September 1993.  He submitted another 
claim for pension in July 1996, which was denied in December 
1996.  And, finally, he submitted another claim for pension 
in September 2005, which was denied in March 2006.  In 
denying this claim, VA informed the Veteran that he had 
exceeded the income limit for pension, and it explained how 
it had reached this numerical determination.  The Veteran did 
not appeal that decision.  VA received the decision and 
medical records from the Social Security Administration in 
April 2006.

On June 7, 2007, the Veteran requested that his claim for 
pension benefits be reopened and considered.  In the July 
2007 rating decision on appeal, the RO granted pension 
benefits, effective June 7, 2007.  As stated above, the 
Veteran asserts he warrants an earlier effective date.

Unless specifically provided otherwise, the effective date of 
an award based on a claim for pension or a claim reopened 
after final adjudication shall be fixed in accordance with  
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).  The  
implementing regulation provides that the effective date of 
pension or a reopened claim will be the date of claim or date 
entitlement arose, whichever is the later date.  38 C.F.R. § 
3.400, 3.400(b)(ii).    

It is otherwise provided that if the veteran was prevented, 
by reasons of a disability, which was so incapacitating, from 
applying for pension benefits for a period of at least 30 
days beginning on the date on which he became permanently and 
totally disabled, the effective date will be the date of 
application for the benefits or the date on which he became 
permanently and totally disabled, provided that the veteran 
applies for a retroactive award within one year from such 
date, whichever is to the advantage of the veteran.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. § 3.400(b)(1)(ii)(B).  While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

Under 38 C.F.R. § 3.155(a), the claimant or a representative 
of the claimant can file an informal claim by communicating 
an intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than June 7, 2007, for the award of 
pension benefits.  As stated above, the Veteran asserts that 
he should be granted an effective date of 1984, as that was 
when he was totally disabled, which has been accepted by the 
Social Security Administration.  In this case, however, there 
are multiple decisions that were not appealed, with the last 
denial occurring in March 2006.  That denial, and the prior 
ones (1984, 1993, and 1996) are final, and an effective date 
earlier than March 2006 is legally precluded in the absence 
of clear and unmistakable error.  (The November 1982 claim 
for pension had been abandoned when the Veteran did not 
respond to VA's request for evidence.  See 38 C.F.R. 
§ 3.158.)

Following the March 2006 notification that his income was 
excessive and pension was denied, the next time 
correspondence from the Veteran (or someone authorized to act 
on his behalf) was received was on June 7, 2007, at which 
time, he submitted his new claim for pension benefits and 
showed that his income did not prevent him from being awarded 
these benefits.  There is nothing in the record to show that 
the Veteran attempted to file a claim for VA pension benefits 
at any time between March 2006 and June 2007, formally or 
informally.  

The Board is aware that after the March 2006 decision denying 
the claim for pension benefits, VA received Social Security 
Administration records showing the Veteran had been granted 
disability benefits.  Receipt of such evidence did not 
warrant issuing a new rating decision, as the basis for the 
March 2006 denial was not based upon a finding that the 
Veteran was not totally disabled, but rather excessive 
income.  Stated differently, any record establishing that the 
Veteran was totally disabled would not have affected the 
outcome of the March 2006 denial.

Here, the law and regulation essentially state that the 
effective date for a claim reopened after final disallowance 
or a claim for pension will be the date of claim or date 
entitlement arose, but cannot be earlier than date of claim.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to the date of claim, the later date 
is the Veteran's June 7, 2007, informal claim for entitlement 
to pension benefits, which was based upon the statement he 
submitted on that day requesting that his claim for pension 
benefits be reopened.  The Veteran has not alleged facts that 
he was incapable of submitting a claim for pension under the 
provisions of 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that an 
effective date earlier than June 7, 2007, is warranted for 
the award of pension benefits, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107.


ORDER

An effective date earlier than June 7, 2007, for the award of 
pension benefits is denied.


________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


